On April 30, 1941, by Order No. 1452 the Florida Railroad Commission awarded a Certificate of Public Convenience and Necessity to the Georgia-Florida Coaches, Inc. The order authorized the Georgia-Florida Coaches, Inc., to transport passengers, baggage, newspapers and light express between theGeorgia-Florida State Line and Williston, Florida, via Lake City, Lake Butler, Dukes, Worthington Springs, La Crosse, Gainesville and Archer over State Highways Nos. 82, 2, 1, 28, 49, 99, 13 and 5. The Georgia-Florida Coaches, Inc., now holds franchise rights between Augusta, Georgia, and Lake City, Florida, intrastate commerce rights within the State of Georgia, and interstate commerce rights between Augusta, Georgia, and Lake City, Florida. The aforesaid order grants the right to operate in intrastate commerce between theGeorgia-Florida State line and *Page 15 
Williston, Florida, while an order of the Georgia Public Service Commission authorized it to operate between McRae, Georgia, and the Georgia-Florida State line.
The Florida Railroad Commission heard testimony offered in support of the application and in opposition thereto. Some forty or more witnesses appeared and testified that they resided in the territory from the Georgia-Florida State line to Lake City and via Lake Butler, Dukes, Worthington Springs, La Crosse, Gainesville, Archer to Williston and that transportation services were needed in such territory. Resolutions adopted by the several civic clubs of Gainesville and Lake City, inclusive of the Boards of Trade, pointed out the lack of transportation facilities over the territory. Likewise resolutions of approval were adopted by the County Commissioners of Levy County and the City Commissioners of the Towns of Bronson, Williston and Archer. The County Commissioners of Alachua County, the City Commissioners of Gainesville and some of the city and county officers appeared and testified as to the lack of adequate transportation facilities. Union County Commissioners and the officers of the Town of Lake Butler adopted resolutions which were presented to the Florida Railroad Commission. The County Commissioners of Columbia County and the officials of Lake City adopted resolutions requesting the service. The petitioner here admits the necessity of the service, but contends that the certificate should have been granted to it as it was then serving the territory and had been since 1935, and the assignors of its franchise had served the territory for a period of twelve years. *Page 16 
Pertinent language employed by the order No. 1452 of the Railroad Commission is viz:
"5. The applicant produced a number of witnesses from the various communities to be served by this operation, many of them the most prominent citizens of their respective communities, who testified that in their opinion public convenience and necessity required this service, and that such service would be of great benefit to the territory involved.
"Certified copies of Resolutions adopted by the Boards of County Commissioners of several of the counties through which this operation would be conducted, and by the City Commissioners of the various cities to be served, were presented and filed in evidence. Resolutions were also presented by numerous Civic Clubs of the cities through which this line runs which were filed with the Commission and put in its correspondence file. Testimony was also produced to show the advantage of this line as a through route.
"The applicant filed its Exhibit No. 3, which showed the schedule for this through route. It proposes two round trips — one leaving Augusta at 6:30 A. M. arriving Williston 4:40 P. M. The other leaving Augusta 10:30 A. M. arriving Williston 8:40 P. M., and returning, one leaves Augusta 8:00 P. M., and the other leaving Williston 7:25 P. M., arriving Augusta 5:25 A. M. It also proposes certain local schedules between Gainesville and Williston and between Lake City and Gainesville, as follows:
    "Southbound                                      Northbound
      read down                                        read up
  "PM            PM                     AM                   PM
 "8:00         4:00    Gainesville    10:40                 8:05
 *Page 17 
  8:25              4:25    Archer         10:15              7:40
  8:40              4:40    Williston      10:00              7:25
   PM                PM                     AM                PM
                            ---------
  "PM      PM        AM                     PM       PM       PM
 "6:10    2:10      8:00    Lake City      12:30    4:55     9:55
  6:55    2:55      8:45    Lake Butler    11:45    4:10     9:10
  8:00    4:00      9:55    Gainesville    10:40    3:00     8:05"

The rules applicable to the granting of a Certificate of Convenience and Necessity by the Florida Railroad Commission are fixed by Section 4 of Chapter 14764, Acts of 1931, Laws of Florida, viz: (a) the effect that the granting of such certificate may have upon transportation facilities within the territory sought to be served; (b) congestion of traffic on the highways likely to be caused by the granting of the certificates; (c) the effect that the granting of the certificates will have on the safety of traffic moving on the highway under the operation in relationship to other private or public traffic permitted by law to move over the same road or in the territory; (d) the adverse affect, if any, the granting of the certificate will have upon transportation as a whole in the territory. See Sec. 4 supra.
In the petition for rehearing it is contended that the Florida Railroad Commission did not proceed according to the essential requirements of the law in granting to the Georgia-Florida Coaches, Inc.., Certificate of Convenience and Necessity No. 1452 authorizing it to transport passengers from the Georgia-Florida line to Williston, Florida, because the Florida Motor Lines Corporation was then "serving the territory" under a certificate or certificates *Page 18 
previously granted to it by the Florida Railroad Commission under the several provisions of Chapter 14764, supra, and these rights under certificates are vouchsafed by the fundamental law. It was the conclusion of the Railroad Commission, after hearing more than forty witnesses and receiving much documentary evidence for several days offered by citizens representing four counties that the Florida Motor Lines Corporation "was not serving the territory." Two or three witnesses were by the petitioner produced and they admitted that the territory should be more adequately served and the friction here occurs over the question of whether or not the Georgia-Florida Coaches, Inc., or the Florida Motor Lines Corporation shall serve the territory.
There is no testimony in the record to support the contention of the Florida Motor Lines Corporation that it is now or in the past has served the territory from Lake City to the Georgia-Florida line over Road No. 82, a distance of 31 miles; likewise that territory from Lake Butler, Dukes, Worthington, La Crosse and Gainesville, a distance of 31 miles, on road Nos. 49 and 99. It is true that the Florida Motor Lines Corporation now seeks to serve this territory and stubbornly contests the right of the Commission to award a certificate to a competitor. It has been in the Gainesville territory since 1935 and with its franchise assignors for the past twelve years. The only gesture is a letter dated January 19, 1940, a check with a subsequent request that the letter to the Florida Railroad Commission be considered as an application but not to act upon it.
The record discloses and the Commission found that the students of the University of Florida residing *Page 19 
north of Lake Butler in Union County, and between Lake Butler and Raiford, and from Lake Butler to La Crosse were without transportation facilities. Teachers attending the University were not accomodated and farmers in these counties could not attend Tuesdays and Thursdays stock sale at Gainesville. The laborers employed by the farmers were similarly affected. The men employed by turpentine operators as tie choppers and laborers at saw mills in the territory had been denied transportation service. Representative Joe Jenkins testified that the service rendered the people by the petitioner between Gainesville, Alachua, High Springs and Lake City was so inadequate that he declined to use it and used his car in traveling. Other witnesses testified before the Commission as to the inadequacy and substandard service in the Gainesville territory rendered by the petitioner. The law makes it the duty of the Railroad Commission to correct such a condition as shown by this record.
The people residing in the territory 31 miles north of Lake City on road No. 82 have no transporation service. The area is thickly populated. Paralleling road No. 82 on the east is a large timber reservation consisting of many thousands of acres and a turpentine experiment station owned and operated by the United States Government and employment is given to a considerable number of professional and common laborers; herds of cattle, stock and hogs are raised on large plantations in the area and labor is employed. Many hundreds of these people are without newspaper service and facilities to obtain necessary medicines and treatment by physicians. Mr. Joyner testified, as shown by the record, that these employees lined *Page 20 
road No. 82 "like birds," thumbing and begging for rides. Medical privileges are not available to many of these people which could be supplied by the contemplated bus service. Forest fires occur on the Government reservation and the bus service would be advantageous to their control, as well as to the teachers in the rural area of this section. The service could be utilized in obtaining hospitalization and treatment at Lake City, and passengers on this line could, with stop-over privileges, visit the Okeefenokee Swamp and the Suwannee River.
Additional pertinent provisions of the challenged order are viz:
"7. The Commission has carefully considered the record in this case, and the needs of the various communities involved, and finds:
"(a) That the through service from Augusta, Georgia, through Lake City to Williston, Florida, if proper interchanges are made at Williston, Gainesville and Lake City, will be of great benefit not only to this particular territory but to the traveling public of the Tampa, St. Petersburg and Orlando territory who desire to make use of the service.
"(b) That there is at present no service directly between Lake Butler and Gainesville by which the communities of Worthington Springs and La Crosse can be served and public convenience and necessity require this service.
"(c) That the applicant and Florida Motor Lines Corporation and Tamiami Trail Tours, Inc., be directed to interchange passengers at Williston; and the applicant and Florida Motor Lines Corporation be directed to interchange passengers at Gainesville; and that the applicant and Florida Motor Lines Corporation, *Page 21 
Union Bus Company and Southeastern Greyhound Lines be required to interchange passengers at Lake City.
"Wherefore, it is Considered, Ordered and Adjudged by the Railroad Commission of the State of Florida that the application of Georgia-Florida Coaches, Inc., for a Certificate of Public Convenience and Necessity authorizing it to transport passengers, baggage, newspapers and light express between the Georgia-Florida State line and Williston via Lake City, Lake Butler, Gainesville and Archer over State Highways Nos. 82, 2, 1, 28, 49, 99, 13 and 5, be and the same is hereby Granted."
The record discloses that in many instances the local passenger traffic is not self sustaining financially, but when tied into a through route the entire chain will produce a profit. The through service authorized from Augusta, Georgia, via Lake City and Gainesville, into Williston will accommodate passengers from Tampa and St. Petersburg. The overflow of patients at Bay Pines, a Federal hospital located near St. Petersburg, can be cared for at Lake City; the enlisted men at MeDill Field near Tampa can be accommodated; also through transportation from this area to the Federal Marine Hospital at Savannah, Georgia, and the mental hospital of the Federal Government located at Augusta, Georgia, will be provided. Time and costs of transportation between these Florida points and Augusta will be reduced, and Florida will acquire and possess an additional arterial highway. The service can or may assist in the progress of our national defense. Thousands of tourists will be accommodated. *Page 22 
What does the record disclose as to a duplication of service between Williston and Gainesville? We find two lines emerging from this point. One runs from Williston via Archer, Gainesville, Palatka and St. Augustine. Another route is Williston, Archer, Gainesville, La Crosse, Worthington, Dukes, Lake Butler, Lake City, Benton and thence to Augusta. The duplication of service from Lake Butler to Lake City is simply that two routes originate at Lake City, thence go to Lake Butler, Starke, Camp Blanding, Green Cove Springs, and thence to St. Augustine. The other route runs from Lake City to Lake Butler, thence to Dukes, La Crosse and Gainesville. It is similar to the arterial highway from Jacksonville to Baldwin, where traffic goes into West Florida, Central Florida and down the West Coast.
The Florida Railroad Commission heard testimony and decided these controversial questions of fact. The question arises as to what weight shall be accorded the orders of the Florida Railroad Commission on questions of fact by the Supreme Court of Florida. It has concluded that the petitioner has "never served this territory" and the facts appearing in the record support this view. Where there is substantial evidence to sustain an administrative regulation and no rule of law is violated, the courts in general will enforce it. See Florida Motor Lines v. State Railroad Commission, 101 Fla. 1018,132 So. 851. The question of the weight of the evidence is for the Commission and not for the courts, even though this court may have reached a different conclusion on the same testimony. See Louisville  N. R. Co. v. Matthews, 104 Fla. 603, 140 So. 469; Florida v. United States, 292 U.S. 1, 54 Sup. Ct. 603, 78 L. Ed. 1077; Central *Page 23 
Truck Lines v. Railroad Commission, 118 Fla. 555; 160 So. 26; Tamiami Trail Tours v. Railroad Commission, 128 Fla. 25,174 So. 451.
The original opinion and decision is reaffirmed on rehearing.
BROWN, C. J., WHITFIELD and THOMAS, JJ., concur.
TERRELL and ADAMS, JJ., dissent.
BROWN, C. J., concurring in opinion of Mr. Justice CHAPMAN:
It seems clear to me that this case is governed by the opinion and decision of this Court in the case of Tamiami Trail Tours, Inc., v. Fla. Railroad Commission, 128 Fla. 25,174 So. 451.